ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Before SMITH, BARKSDALE and BENAVIDES, Circuit Judges.
PER CURIAM:
The Petition for Rehearing is DENIED and the Court having been polled at the request of one of the members of the Court and a majority of the Judges who are in regular active service not having voted in favor (FRAP and Local Rule 35), the Suggestion for Rehearing En Banc is also DENIED. Alternatively, we are asked most belatedly to certify this ease to the Louisiana Supreme Court. We DENY that request as well. We are not persuaded that this opinion reflects any large policy choices. Rather, our holding is case specific, responding to unique factual circumstances. Specifically, we conclude only that the manufacturer could not expect the gross and unusual “handling” of its product that occurred. We do not insist that under Louisiana law a manufacturer can “expect” only uses of a product that are common. La.Rev.Stat.Ann. §§ 9:2800.54(A) & .53(7).